DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on November 1, 2022 has been entered. Claims 1-10 are currently pending. Applicant’s amended claims are addressed herein below. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gur et al. (US 20190102003).

As to claim 1, Gur discloses a sensing method of a touch display apparatus (Fig. 1), comprising:
sensing a first touch source (Fig. 4: finger) at a first time point (Fig. 4: sensing finger, [0049]); 
transferring a first sensing signal of the first touch source to a CPU at the first time point (Fig. 4: finger detected at 406, engage finger mode, [0049]); 
sensing a second touch source (Fig. 4: pen) at a second time point (Fig. 4: sensing pen, [0050]); 
transferring a second sensing signal of the second touch source to the CPU at the second time point (Fig. 4: pen detected at 408, engage pen mode, [0050]); and 
stopping transferring the second sensing signal at a third time point (Fig. 4: pen undetected and finger detected at 412, method 400 proceeds to 410, [0051]), and the second touch source is away from the touch display device at a fourth time point (Fig. 4: pen undetected (away) and no finger is detected at 410, method 400 proceeds to 402, [0053]); 
wherein the second time point is earlier than the third time point, the third time point is earlier than the fourth time point ([0051], [0053]), and the first touch source (Fig. 4: finger) is different from the second touch source (Fig. 4: pen, [0049]). 
As to claim 2, Gur teaches the sensing method of claim 1, further comprising switching a synchronization signal from a first level to a second level different form the first level at the first time point so as to stop transferring the second sensing signal at the third time point (Fig. 4, [0043], [0051]). 
As to claim 3, Gur teaches the sensing method of claim 2, wherein the first time point is earlier than the second time point (Fig. 4, [0049] – [0051]). 
As to claim 4, Gur teaches the sensing method of claim 2, wherein the second time point is earlier than the first time point, and the first time point is earlier than the third time point (Fig. 4, [0049] – [0051]). 
As to claim 5, Gur teaches the sensing method of claim 2, wherein when the touch display device is in a stylus mode, a CPU mode corresponding to the second touch source is in a standby mode at the third time point (Fig. 4, [0043]: sleep mode). 
As to claim 6, Gur teaches the sensing method of claim 2, further comprising: when the first touch source is not sensed, the synchronization signal is switched from the second level to the first level (Fig. 4, [0043], [0051]). 
As to claim 7, Gur teaches the sensing method of claim 1, wherein when the touch display device is in a finger touch mode, the CPU is in a standby mode at the third time point (Fig. 4, [0043]: sleep mode). 
Allowable Subject Matter
6.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
The cited references have failed to teach “measuring a first signal and a second signal by a first sensing element of the touch display device; measuring a third signal by a second sensing element of the touch display device; and selecting an intersection between the second signal from the first sensing element and the third signal from the second sensing element so as to identify a touch region of the first touch source” in combination with other limitations of claim 8, and 
 “a first sensing element configured to measure a first signal and a second signal; a second sensing element located below the first sensing element., wherein the second sensing element is configured to measure a third signal; … , wherein the flexible display device is configured to select an intersection between the second signal from the first sensing element and the third signal from the second sensing element so as to identify a touch region of the first touch source; …” in combination with other limitations of claim 10. 


Response to Arguments
8.	Applicant's arguments filed November 1, 2022 have been fully considered but they are not persuasive. 

	In the 3rd page of remarks, Applicant argues that the coted reference does not teach “stopping transferring the second sensing signal at a third time point, and the second touch source is away from the touch display device at a fourth time point; wherein … the third time point is earlier than the fourth time point, and the first touch source” (claim 1). The Examiner respectfully disagrees to this assertion. 

Gur teaches stopping transferring the second sensing signal at a third time point (Fig. 4: pen undetected and finger detected at 412, method 400 proceeds to 410, [0051]), and the second touch source is away from the touch display device at a fourth time point (Fig. 4: pen undetected (away) and no finger is detected at 410, method 400 proceeds to 402, [0053]); wherein … the third time point is earlier than the fourth time point (Fig. 4: pen, [0051], [0053]). 
Note that when pen is undetected, it cannot send sensing signal. The time when pen is undetected and finger is detected (at 412, method 400 proceeds to 410), is interpreted as the “third time point”. The time when pen is undetected (away) and no finger is detected (at 410, method 400 proceeds to 402), is interpreted as the “fourth time point”. Thus, the third time point is earlier than the fourth time point ([0051], [0053]). 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628